Title: Notes on Appointments, 5 October 1804
From: Jefferson, Thomas
To: 


               
                  
                     on or before 5 Oct. 1804
                  
               
               
                  
                     
                     Vincennes.
                     Nathanl Ewen of Pensva Reciever
                  
                  
                     ✓
                     Kaskaskias.
                     Elijah Backus of Ohio Reciever
                  
                  
                     ✓
                     Detroit.
                     Frederick Bates of Indiana. Reciever
                  
                  
                     ✓
                     Mi. tery. East of Pearl river Harry Toulman of Kentucky Reciever
                  
                  
                     ✓
                     Mispi. tery. West of Pearl river Thos. Fitzpatrick Registar v. Turner
                  
               
            